DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (11/1/2021) amended claim 1; and also amended previously withdrawn claims 11, 16 and 18. 
Claims 1, 2 and 8-10 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (11/1/2021) with respect to rejection of claims 1, 2 and 8-10 under 35 USC 103 have been fully considered.  As claim 1 has been amended, relevant art has been presented below.   
Re rejection of claims under 35 USC 101, Applicant arguments have been fully considered, but are not found persuasive. 
    Under Step 2A Prong 1, applicant asserts the claims are not directed to abstract ideas but to improvement of existing aggregation services (pgs 13-14)…
Response:   Examiner respectfully disagrees with applicant argument.   
  With regard to amended claims, rather than a commercial interaction, the amended claim (1) centers more on mental processes as the claim recites evaluating gathered transaction information and determining the presence of certain transaction information therein – i.e, identifying transactions between accounts; identifying attributes of 
    Applicant asserts an improvement in technology.  However, such improvement is not evident in the claims per the description above and the language of the claims themselves, as the process of aggregating this information is merely a process for which a trusted device is used to display (in an interface) and evaluate data. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the server is recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.     
   Examiner notes, contrary to applicant assertion, the using credentials to gather data is interpreted as part of the steps of gathering data, and not as within the category of certain methods of organizing human activity – neither commercial interaction or mental process.  Only the steps of the claims wherein data is actually being evaluated (including making comparisons) are incorporated into the abstract idea that falls within the category of certain methods of organizing human activities as mental processes.  The human mind is certainly equipped to evaluate data.  Accordingly, the claim recites an abstract idea and rejection under 35 USC 101 is maintained.    
    

Response:  Examiner respectfully disagrees with applicant argument.   
   The claims recite gathering information associated with multiple accounts and evaluating that data, looking for particular attributes to make sure all desired information has been gathered from and about a user’s accounts.  The focus of the claims is on this process, which is an abstract concept as explained above. 
   Applicant arguments re technology improvement and dynamic occurrence of the claimed limitations is not commensurate with the scope of the claims. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the server is recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.  This claimed functionality does not evidence an improvement in functioning of computing technology.  Therefore, applicant arguments are not found persuasive as regards a practical application. 
   Regarding applicant arguments re significantly more, Examiner notes that similar to Examiner arguments under step 2A Prong 2 above, the arguments - as relates to dynamic performance of the claimed steps and asserting an improved aggregation service because a user would not be required to manually identify accounts not being aggregated - are not commensurate with the scope of the claims.  Further, the limitations of the claim as described by applicant recite an abstract idea – e.g., identifying accounts in aggregated data based on attributes of the data. It has been  BSG Tech LLC v BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Claim 1 is rendered indefinite.  The amended 3rd and 4th limitations recite that attributes (whether repeating) for transactions between a first and second service provider are identified, where the attributes appear to be identified from gathered data. The 5th claim limitation recites checking the transactions to determine whether transactions for the account of the user with the second service provider are being aggregated.  It is not clear how, if transactions are being checked from the already gathered data and those attributes (repeating transactions) have been identified, how then would it be determined that the transactions are not present in the already gathered data?  As the transactions would always be present in the gathered data, the 
    Dependent claims 2 and 8-10 are similarly rejected because they do not cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 is directed to a process, which is a statutory category of invention. (Step 1:Yes)
   Claim 1 recites a method comprising 
   using previously stored electronic credentials of a user for one or more service providers to aggregate transactions of the one or more service providers from one or more servers to a trusted hardware device, the one or more service providers comprising a first service provider;
    identifying, on the trusted hardware device, one or more of the transactions of the first service provider, between an account of the user with the first service provider and an account of the user with a second service provider;
   identifying, on the trusted hardware device, one or more attributes for each of the

    determining whether the transactions between the account of the user with the
first service provider and the account of the user with the second service provider are repeating transactions that have a number of predefined attributes in common that satisfy a threshold number of similarities, the predefined attributes in common comprising at least one of a transaction amount and a transaction date;
    checking the transactions of the one or more service providers to determine whether transactions for the account of the user with the second service provider are being aggregated to the trusted hardware device;
   in response to determining that the transactions are repeated transactions satisfying the threshold number of similarities and that transactions for the account of the user with the second service provider are not being aggregated to the trusted hardware device, prompting the user for second electronic credentials for the account of the user with the second service provider; and
    accessing data of the account of the user from the second service provider on behalf of the user using the second electronic credentials for aggregation at the trusted hardware device; and
   electronically displaying to the user, within a single graphical user interface, the aggregated transactions of the first service provider and the aggregated transactions of the second service provider.


Step 2A Prong 1
   Under a broadest reasonable interpretation, the claim limitations -     
     Identifying…one or more of the transactions of the first service provider, between an account of the user with the first service provider and an account of the user with a second service provider;
   Identifying…one or more attributes for each of the one or more transactions between the account of the user with the first service provider and the account of the user with the second service provider; 
    determining whether the transactions between the account of the user with the
first service provider and the account of the user with the second service provider are repeating transactions that have a number of predefined attributes in common that satisfy a threshold number of similarities, the predefined attributes in common comprising at least one of a transaction amount and a transaction date;
    checking the transactions of the one or more service providers to determine whether transactions for the account of the user with the second service provider are being aggregated…;
   in response to determining that the transactions are repeated transactions satisfying the threshold number of similarities and that transactions for the account of the user with the second service provider are not being aggregated…prompting the user for second electronic credentials for the account of the user with the second service provider -
recite a process of analyzing and making determinations about transaction data gathered from user accounts, said process accessing and collecting transaction data, 

Step 2A Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional elements – servers, hardware device, graphical user interface - that identify a source of data, a device used to perform the analysis and an element that displays results.  These computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 31-33, 37, fig 1) such that these elements are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))  Also, the additional element reciting “electronically” (as regards displaying) is indicative of a computer-based device being used to implement the abstract idea.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).
    Further, the judicial exception is not integrated into a practical application because the limitations – using previously stored electronic credentials of a user for one or more 

Step 2B
   Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - servers, hardware device, graphical user interface - merely recite use of computer devices as tools to perform the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more 
   Further, under step 2B, as the additional data gathering and displaying (outputting) limitations, as recited above, are considered insignificant extra-solution activity in Step 2A, Prong 2, the limitations are re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. (see MPEP 2106.05 (d)(II) and 2106.05(g) , OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). (Step 2B: No)      
Dependent claims 8 (describing the transaction data that is identified and about which determinations are made), 9 and 10 (determining actions based on the identified data and subsequent determinations) further describes the abstract idea that is present in independent claim 1.  
    Dependent claim 2 further describes the additional element in claim 1 - “accessing data of the account of the user from the second service provider…” by further reciting the aggregating of transactions.  This is a recitation of gathering (aggregating) of data, which is insignificant extra-solution activity.  Analysis as presented in claim 1 is therefore also applicable here.  
   In summary, these dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Therefore, claims 1, 2 and 8-10 are not patent-eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlehurst (U.S. 2008/0275816) in view of Firstenberger (U.S. 9,953,318) and further in view of Zimmerman et al. (U.S. 7,693,771).
     Re claim 1:  Hazlehurst shows 
   using electronic credentials of a user for one or more service providers to aggregate transactions of the one or more service providers from one or more servers to a trusted hardware device, the one or more service providers comprising a first service provider
(paras 22, 27, 28, 57, 58: i.e., para 22, showing a client providing profile information that enables the aggregator site to periodically visit sites on behalf of the client and aggregate information proprietary to the client from those sites; paras 27-28, showing data aggregation server (also pictured in fig 2 as 201)  (which Examiner interprets as trusted hardware device) using login credentials of user and acting as proxy to gather transaction data from multiple servers (where multiple servers are shown in fig 1(119-121,123,125) and described in para 27 as potentially financial institutions (which Examiner interprets as a first service provider), utility companies, other service sites and any other online site or service with which clients may do business.  Paras 57(lines 6-10) and 58 (lines 1-2) further show aggregation service using user credentials to login to client server.);

       identifying, on the trusted hardware device, one or more of the transactions of the first service provider, between an account of a user with the first service provider and an account of the user with a second service provider 


     identifying, on the trusted hardware device, one or more attributes for each of the
one or more transactions between the account of the user with the first service provider and the account of the user with the second service provider 
(paras 33, 47, 48, identifying transaction payments from one account to another by determining attributes by information gathered from the data – e.g., account numbers, amount paid, date of payment and the institution name and analyzing to determine if repeated payments are made);

       checking transactions of the one or more service providers to determine whether transactions for the account of the user with the second service provider are being aggregated to the trusted hardware device
(para 46 (showing search for where payee in records is not registered for aggregation to the service); para 57, showing user already has aggregated accounts; paras 60, 59, 62, 63 and 59 showing periodic access to financial institution (first provider) to see if there is any payee data on payees not registered with the aggregation service by the client – i.e., client has payees but they are not aggregated into the service); 


device, prompting the user for electronic credentials for the account of the user with the second service provider 
(para 48 shows repetitive transaction being determined to not be aggregated and indicates the aggregator gets data from the payee records (of the first provider) and stores them.  As Hazlehurst seeks to aggregate data for the purpose of bill payment,  when user has agreed to have data aggregated from the payee, the aggregator uses client log-in data to access data at the payee and aggregate the data periodically (see para 53, especially lines 4-12). Examiner interprets as prompting for credentials from user as the user is first queried to include the payee as a registered payee, subsequent to which the aggregator logs in to the payee to aggregate user information.);   

    accessing data of the account of the user from the second service provider on behalf of the user using the second electronic credentials for aggregation at the trusted hardware device (para 53);   

   electronically displaying to the user, within a single graphical user interface, the aggregated transactions of the first service provider and the aggregated transactions of the second service provider (para 29 (lines 4-8 and 11-13, showing interface through which most recently aggregated data is displayed to users).


   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Hazlehurst which shows aggregator, as a proxy for a user, aggregating data from user accounts, the process of Firstenberger, that shows authenticating information for a user being provided and stored during a registration process, to enable convenient access as an aggregator may require without having to make specific inquiry of the user.  
 
   Hazelhurst shows determining repetitive payments to a same payee (para 48).  Hazlehurst and Firstenberger do not expressly show but Zimmerman shows  
   determining whether the transactions between the account of the user with the
first service provider and the account of the user with the second service provider are repeating transactions that have a number of predefined attributes in common that satisfy a threshold number of similarities, the predefined attributes in common comprising at least one of a transaction amount and a transaction date
(c2:9-17, c7:39-45, showing a determination of a recurring payment including multiple (i.e., two or more) occurrences of the same payment amount in a given time period on same date of each month). 


   Re claim 2:  Hazlehurst further shows wherein accessing data of the user from the second service provider comprises aggregating transactions of the second service provider to the trusted hardware device in response to the user accepting the prompting 
(para 48 shows repetitive transaction being determined to not be aggregated and indicates the aggregator gets data from the payee records (of the first provider) and stores them.  As Hazlehurst seeks to aggregate data for the purpose of bill payment,  when user has agreed to have data aggregated from the payee, the aggregator uses client log-in data to access data at the payee and aggregate the data periodically (see para 53, especially lines 4-12). Examiner interprets as prompting for credentials from user as the user is first queried to include the payee as a registered payee, subsequent to which the aggregator logs in to the payee to aggregate user information, indicating that user provided the credentials.)   

   Re claim 8: Hazlehurst further shows wherein the one or more transactions comprise one or more payments from the account of the user with the first service provider to the account of the user with the second service provider, the account of the user with the 

      Re claim 9: Hazlehurst further shows determining whether to prompt the user for the second electronic credentials based on the aggregated transactions (para 46 (search for where payee in records is not registered for aggregation to the service); para 57, user already has aggregated accounts in bill pay service; paras 60, 59, 62, 63 and 59 showing periodic access to financial institution to see if there is any payee data on payees not registered with the service by the client – i.e., client has payees but they are not aggregated into the service.  Examiner interprets the making of this determination as to whether data from accounts has been aggregated, as determining whether to prompt the user for credentials to an account from which data has not been aggregated, as the goal of Hazlehurst is to bring users into aggregating accounts for the purpose of bill pay). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hazlehurst in view of Firstenberger and further in view of Zimmerman and further in view of Wehunt et al. (U.S. 2006/0116949).
Re claim 10: Hazlehurst in view of Firstenberger and further in view of Zimmerman shows the method of claim 9.

(paras 10, 11, 13, 23, showing a user has changed from an old account to a new account used for a recurring transfer and alerting customer to a recurring transfer that continues to be made from old account.)
NOTE:  Examiner has interpreted the claim language as a user has changed an account used to pay a bill and alerting customer to a payment that continues to be made from old account.  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aggregation of information about user accounts of Hazlehurst, the user authentication process of Firstenberger and the evaluation of user account information for recurring payments of Zimmerman by the aggregating of multiple transactions for a user to view in a single area of Wehunt.  One of ordinary skill in the art would have been motivated to make the modification in order to ensure correct information is properly aggregated in order for a user to be provided up to date and correct status of accounts and transactions.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696